DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 19, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid & CHIP Services

SUBJECT: 2020 Updates to the Child and Adult Core Health Care Quality Measurement
Sets
This informational bulletin describes the 2020 updates to the Core Set of children’s health care
quality measures for Medicaid and the Children’s Health Insurance Program (CHIP) (the Child
Core Set) and the Core Set of health care quality measures for adults enrolled in Medicaid (the
Adult Core Set).
Background
The Center for Medicaid & CHIP Services (CMCS) has worked with stakeholders to identify
two Core Sets of health care quality measures that can be used to assess the quality of health care
provided to children and adults enrolled in Medicaid and CHIP (see
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/index.html).
The Core Sets are tools states can use to monitor and improve the quality of health care provided
to Medicaid and CHIP beneficiaries. CMCS released the initial Child Core Set in 2010 and the
initial Adult Core Set in January 2012. Currently, by statute, state reporting on these measure
sets is voluntary. 1, 2 Since the inception of the Child and Adult Core Sets, CMCS has
collaborated with state Medicaid and CHIP agencies to voluntarily collect, report, and use the
core set measures to drive quality improvement. The goals for the reporting of the Child and
Adult Core Set are to encourage national reporting by states on a uniform set of measures and to
support states in using these measures to drive quality improvement. Reporting of the Child Core
Set and the Behavioral Health measures on the Adult Core Set will become mandatory starting in
2024. 3, 4 CMCS will provide further guidance to states regarding mandatory Core Set reporting
in future years. Core Set reporting is also important because the State Health System
Performance pillar of the Medicaid and CHIP (MAC) Scorecard uses Core Set data for several
measures.

1

https://www.ssa.gov/OP_Home/ssact/title11/1139A.htm.
https://www.ssa.gov/OP_Home/ssact/title11/1139B.htm
3
Advancing Chronic Care, Extenders and Social Services (ACCESS) Act (P.L. 115-123 Sec. 50102)
https://www.congress.gov/115/bills/hr1892/BILLS-115hr1892enr.xml
4
The Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and
Communities Act (SUPPORT for Patients and Communities Act) https://www.congress.gov/115/bills/hr6/BILLS115hr6enr.pdf
2

CMCS Informational Bulletin – Page 2
Part of implementing an effective quality measures reporting program is to periodically reassess
the measures that comprise it since many factors, such as changes in clinical guidelines and
experiences with reporting and performance rates, may warrant modifying the measure set.
Section 1139A of the Social Security Act, as amended by Section 401(a) of the Children’s
Health Insurance Reauthorization Act (CHIPRA) of 2009, provides that, beginning annually in
January 2013, the Secretary shall publish recommended changes to the core measures. 5 Section
1139B of the Social Security Act, as amended by Section 2701 of the Affordable Care Act,
provides that the Secretary shall issue updates to the Adult Core Set beginning in January 2014
and annually thereafter. 6 In fulfilling these statutory requirements, CMCS works with other
federal partners to promote quality measurement alignment across programs in order to reduce
burden and help to drive quality improvement across payers and programs.
For the 2020 updates to the Child and Adult Core Sets, CMCS contracted with Mathematica to
convene the 2020 Child and Adult Core Set Annual Review Stakeholder Workgroup
(Workgroup) to identify ways to improve the Core Sets. 7 The Workgroup included 28 members
representing a diverse set of stakeholders, including state Medicaid and CHIP representatives,
health care providers, health plans, patient advocates, and federal partners who review measures
for potential use in federal public reporting. CMCS also obtained additional input from state
Medicaid agencies through the Quality Technical Advisory Group (QTAG), internal Center for
Medicare and Medicaid Services (CMS) stakeholder meetings, and interagency federal partners
to ensure that the Core Set measures are evidence-based and promote measure alignment within
CMS and across the federal government.

5

The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf . The
2014 update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care
Quality Measurement Sets” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf as was the
“2015 Updates to the Child and Adult Health Care Quality Measurements Sets” http://www.medicaid.gov/federalpolicy-guidance/downloads/cib-12-30-2014.pdf, “2016 Updates to the Child and Adult Core Health Care Quality
Measurement Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf,, “2017
Updates to the Child and Adult Core Health Care Quality Measures Sets” https://www.medicaid.gov/federal-policyguidance/downloads/cib120516.pdf and the “2018 Updates to the Child and Adult Core Health Care Quality
Measurement Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib111417.pdf. The 2019 update
was issued via a CMCS Informational Bulletin “2019 Updates to the Child and Adult Core Health Care Quality
Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib112018.pdf
6

The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf . The
2015 update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.”http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf. The
2016 update was issued via a CMCS Information Bulletin “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf. The
2017 update was issued via a CMCS Information Bulletin “2017 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib120516.pdf. The
2018 update was issued via a CMCS Information Bulletin “2018 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib111417.pdf.. The
2019 update was issued via a CMCS Informational Bulletin “2019 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib112018.pdf
7
https://www.mathematica-mpr.com/features/maccoresetreview

CMCS Informational Bulletin – Page 3
Since the Child and Adult Core Sets were established in 2010 and 2012, respectively, states have
made significant progress in reporting on them. All states and the District of Columbia (DC)
voluntarily reported at least one Child Core Set measure for FFY 2018, with 43 states reporting
at least half (13) of the measures. States reported a median of 18 Child Core Set measures for
FFY 2018, which was consistent with the median for FFY 2016 and FFY 2017. Twenty-one
states reported more Child Core Set measures for FFY 2018 than for FFY 2017. The number of
states reporting Adult Core Set measures has increased steadily from 30 states for FFY 2013 to
45 states for FFY 2018. The median number of Adult Core Set measures reported by states is 20
measures for FFY 2018, up from 17 measures reported for FFY 2017; thirty-two states reported
at least half (16) of the Adult Core Set measures for FFY 2018. In addition, 36 states reported
more Adult Core Set measures for FFY 2018 than for FFY 2017.
2020 Child Core Set
For the 2020 Child Core Set, CMCS will retire three measures from the Child Core Set:
• Use of Multiple Concurrent Antipsychotics in Children and Adolescents (APC-CH)
because this measure is being retired by the measure steward. 8, 9
• Children and Adolescents’ Access to Primary Care Practitioners (CAP-CH) because
this measure is more of a utilization measure than a quality measure with high rates
for most age ranges resulting in a limited ability for states to take action on the
results. 10
• Pediatric Central Line–Associated Bloodstream Infections (CLABSI-CH)
(NQF#0139) because this measure is reported by hospitals directly to the Centers for
Disease Control and Prevention (CDC) and therefore state Medicaid programs have
had limited ability to take action on the results. 11
For the 2020 Child Core Set update CMCS will add one new measure: Metabolic Monitoring for
Children and Adolescents on Antipsychotics (NQF#2800). This measure assesses the percentage
of children and adolescents ages 1 to 17 who had at least two antipsychotic medication
dispensing events of the same or different medication and had monitoring for the development of
abnormal cholesterol and blood sugar levels, which are known side effects of these
medications. 12
CMCS will also modify an existing measure: Weight Assessment and Counseling for Nutrition
and Physical Activity for Children/Adolescents—Body Mass Index (BMI) Assessment for
Children/Adolescents (WCC-CH) (NQF#0024). To the existing BMI measure, CMCS will add
the following other two components of this measure: counseling for nutrition, and counseling for
physical activity. 13

8

The measure steward refers to the organization that is responsible for providing the required measure information
for the measure maintenance process that occurs approximately every three years and is responsible for making the
necessary updates to the measure and for informing NQF about any changes that are made to the measure on an
annual basis.
9
Measure Steward: National Committee for Quality Assurance, not NQF endorsed
10
Measure Steward: National Committee for Quality Assurance, not NQF endorsed
11
Measure Steward: Centers for Disease Control and Prevention, NQF#0139
12
Measure Steward: National Committee for Quality Assurance, NQF#2800
13
Measure Steward: National Committee for Quality Assurance, NQF#0024

CMCS Informational Bulletin – Page 4
The addition of these measures will allow CMCS and states to expand the measurement of
quality of care for children enrolled in Medicaid and CHIP in two areas: (1) behavioral
health/physical health integration and (2) prevention. The Metabolic Monitoring for Children and
Adolescents on Antipsychotics measure will replace the APC-CH measure, which is being
retired by the measure steward. This new measure will help states monitor children on
antipsychotics (including those children previously identified by the APC-CH measure) by
identifying any gaps in their metabolic follow-up. The addition of the two counseling items for
the WCC-CH measure will shift this measure from being a purely administrative measure that
documents whether a child’s BMI was recorded to a more meaningful process measure that
assesses the extent to which health care providers take action on those BMI results to address
obesity. This will result in an improved ability for states to take action to improve performance
and quality of health care in this area.
Additional information about the Child and Adult Core Set Annual Review process that took
place in 2019 and the recommendations to CMCS can be found at:
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/child-coreset/index.html.
2020 Adult Core Set
For the 2020 Adult Core Set, CMCS will retire two measures from the Adult Core Set.
• Comprehensive Diabetes Care: Hemoglobin A1c (HbA1c) Testing (HA1C-AD)
(NQF#0057) because there is another publicly reported diabetes measure on the Adult
Core Set, Comprehensive Diabetes Care: Hemoglobin A1c (HbA1c) Poor Control (>9
percent) (HPC-AD), which is an outcomes measures that also assesses whether
testing is being conducted. Removing the HA1C-AD measure will reduce state
burden without losing the value of measuring diabetes control. 14
• Annual Monitoring for Patients on Persistent Medications (MPM-AD) (NQF#2371)
because this measure is being retired by the measure steward. 15
For the 2020 update, CMCS will add two measures to the Adult Core Set:
• National Core Indicators (NCI) Survey. This survey assesses the experience and
outcomes of individuals with intellectual and developmental disabilities and their
families. 16
• Use of Pharmacotherapy for Opioid Use Disorder (NQF#3400). This measure
assesses the percentage of Medicaid beneficiaries ages 18 to 64 with an opioid use
disorder (OUD) who filled a prescription for, or were administered or ordered, a Food
and Drug Administration-approved medication for the disorder during the
measurement year. 17
The addition of these measures will allow CMCS and states to expand the measurement of
quality of care for adults in Medicaid in two areas: (1) long-term services and supports (LTSS)
and (2) behavioral health. There has been a critical measurement gap in the area of LTSS,
14

Measure Steward: National Committee for Quality Assurance, NQF#0057
Measure Steward: National Committee for Quality Assurance, NQF#2371
16
Measure Steward: National Association of State Directors of Developmental Disabilities Services (NASDDDS)
and Human Services Research Institute (HSRI).
17
Measure Steward: Centers for Medicare & Medicaid Services, NQF#3400
15

CMCS Informational Bulletin – Page 5
including home and community based services, since the Adult Core Set was established. The
addition of the NCI survey would start to address this gap area. The addition of Pharmacotherapy
for Opioid Use Disorder measure supports the need to address medication-assisted treatment
(MAT) for opioid use disorders and improves understanding of the quality of care across the
continuum of care for substance use disorders.
Additional information about the Child and Adult Core Set Annual Review process that took
place in 2019 and the recommendations to CMCS can be found at:
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/adult-coreset/index.html
Effective Date of Revisions to the Core Sets
The 2020 updates to the Core Sets will take effect in the FFY 2020 reporting cycle, which will
begin in the early fall of 2020. To support states, CMCS will release updated technical
specifications for both Core Sets in spring 2020 and make them available at:
https://www.medicaid.gov/medicaid/quality-of-care/index.html.
States with questions or that need further assistance with reporting and quality improvement
regarding the Child and Adult Core Sets can submit questions or requests to:
MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Karen Matsuoka, PhD, at
karen.matsuoka@cms.hhs.gov, or call (410)786-9726.

